Citation Nr: 1517777	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-21 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for traumatic brain injury (TBI) residuals.

2. Entitlement to service connection for an acquired psychiatric disability, to include anger, drug abuse, and crowd avoidance.  

3. Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1983 to June 1987.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina. 

The Board notes that when a veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has recharacterized the issue of entitlement to service connection for anger, drug abuse, and crowd avoidance as entitlement to service connection for an acquired psychiatric disorder, to include anger, drug abuse, and crowd avoidance.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1. The Veteran does not have TBI residuals related to service.  

2. The Veteran's acquired psychiatric disability is not related to service. 

3. The Veteran's total combined rating is 40 percent; he does not meet the requirements for TDIU. 


CONCLUSIONS OF LAW

1. The criteria for service connection for TBI residuals have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 

2. The criteria for service connection for an acquired psychiatric disability, to include anger, drug abuse, and crowd avoidance, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2. The criteria for entitlement to TDIU rating have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated in May 2012 and September 2012.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA treatment records, and social security administration (SSA) records have been obtained.  Also, the Veteran was provided a Disability Benefits Questionnaire (DBQ) of his claimed TBI residuals and acquired psychiatric disability in November 2012.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2014).  Service connection requires competent evidence showing the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111(2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, certain chronic diseases, such as psychoses, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as psychoses.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

TBI Residuals

The Veteran alleges he suffered residuals of a cracked skull injury.  Specifically, he contends in an October 2012 statement that while in service, a drunk driver ran a red light and hit the car he was driving on the passenger side.  

Service treatment records reflect that in August 1986, the Veteran was involved in a motor vehicle accident.  The Veteran was positive for loss of consciousness and alcohol.  Subsequent service treatment records, including the Veteran's March 1987 separation examination, are silent for any treatment for, or a diagnosis of a brain injury or trauma to the head.  

Post-service treatment records reflect no objective or probative evidence of brain injury residuals at any time after service.  Moreover, in a several VA treatment records, the Veteran denied headaches.   

The Veteran was afforded a VA examination in November 2012.  The examiner reviewed the Veteran's case file.  The Veteran reported he was involved in a motor vehicle accident in 1984 and recalled waking up in the hospital.  He could not recall the length of loss of consciousness.  He indicated to date, the condition has not been formally diagnosed and his current symptoms were memory loss.  Upon examination, the examiner found the Veteran had no subjective symptoms or any mental, physical, or neurological conditions or residuals attributable to a TBI.  The examiner opined that the Veteran did not currently have, or has ever had a TBI or any residuals of a TBI.  




After a full review of the record, the Board finds that the claim must be denied.  The evidence of record does not indicate that the Veteran currently has, or has ever had a TBI or residuals attributable to a TBI.  

The Board finds the most probative evidence as to whether the Veteran's claimed residuals of a cracked skull is related to active duty service to be the VA examination and opinion.  The examination report included a review of the record and the examiner conducted a thorough examination and interview of the Veteran, and provided a complete rationale for his opinions.  The VA examiner's opinion was clearly based upon a comprehensive and factually accurate review of the record evidence from all sources, to include the Veteran's service treatment record and post-service medical records.  

While the Board recognizes the Veteran's assertions of residuals of a cracked skull in service, the Veteran is not competent to conclude he suffered a TBI due to his in-service incident.  Determinations of whether a brain injury occurred or whether current TBI residuals exist are medical in nature.  The Veteran is not competent to address complex medical questions and, specifically, is not competent to diagnose a brain injury or the residuals thereafter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).

The Veteran is competent to report he was in a car accident.  He is also competent to report he suffered symptoms such as memory loss following the in-service incident.  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Service treatment records are silent for any complaints relating to residual effects of TBI or any other complaints relating to brain trauma.  The Veteran did not report a brain injury or any residuals thereof, until he filed his claim in March 2012, nearly 26 years after the in-service incident that the Veteran alleges caused the residuals of a cracked skull.  


For all the reasons discussed above, the Board finds that a preponderance of the evidence is against the claim for service connection for TBI residuals and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. at 49.

Acquired Psychiatric Disability

The Veteran asserts that he is entitled to service connection for an acquired psychiatric disability, to include anger, drug abuse, and crowd avoidance.  Specifically, he claims in an April 2012 statement that since an accident in the military, he gets angry quickly for no apparent reasons, which led to a drug problem and not feeling good around lots of people.  

A July 1985 service treatment record noted the Veteran "seemed to be hung-over," and had alcohol breath.  The Veteran was recommended for an appointment with a substance abuse officer.  An August 1986 service treatment record noted the Veteran was in a motor vehicle accident.  Subsequent service treatment records do not reveal any complaints or findings of a psychiatric disability, including on separation examination in March 1987. 

VA treatment records noted the Veteran was diagnosed with cocaine and alcohol dependence in January 2012.  A March 2012 VA treatment record noted the Veteran had adult antisocial behavior and a May 2012 VA treatment record noted the Veteran had rule out paranoid personality disorder vs borderline and paranoid traits.  

The Veteran was afforded a VA psychiatric DBQ in November 2012.  The examiner reviewed the Veteran's case file and medical records.  The Veteran reported that as a child, he observed a friend being shot in the head over a drug deal.  He further reported he started smoking crack in 1984 while he was in the military and he was not treated for mental health problems prior to enlisting in the Navy or while in the service.  The examiner diagnosed the Veteran with delusional disorder, persecutory type, cocaine dependence, in remission, and alcohol abuse, in remission.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran reported symptoms consistent with a psychotic disorder that started in early adulthood prior to the motor vehicle accident and the Veteran admitted that his heavy and frequent use of cocaine and alcohol started prior to the motor vehicle accident.  

A December 2012 VA treatment record noted the Veteran was diagnosed with paranoid personality disorder.   

Following review of the complete evidentiary record, the Board finds that entitlement to service connection for an acquired psychiatric disability is not warranted.

Initially, as the Veteran has not been diagnosed with a psychosis, the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a) do not apply.

The Veteran asserts he did not have any mental issues when he joined the military.  See July 2013 substantive appeal.  While lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the Board finds that establishing the etiology of an acquired psychiatric disorder falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Thus, to the extent the Veteran believes his psychiatric disability is related to an in-service event, this belief is not competent evidence of the required nexus.  Moreover, neither the Veteran nor his representative has identified evidence to substantiate their claim.  There is no competent or credible lay or medical evidence that etiologically links the Veteran's current psychiatric disability back to service.   

The Board finds the November 2012 psychiatric DBQ, with accompanying medical opinion, to be the most competent and probative opinion regarding whether the Veteran has a current psychiatric disability related to an-service event.  The examination report included a review of the record and the examiner conducted a thorough examination and interview of the Veteran, and provided a complete rationale for his opinions.  The VA examiner's opinion was clearly based upon a comprehensive and factually accurate review of the record evidence from all sources, to include the Veteran's post-service medical records.  As discussed above, the criteria for presumptive service connection have not been met; and the medical opinions addressing direct service connection states that the Veteran does not have a current psychiatric disability related to an-service event or active duty service.  

Also weighing against the claims is his failure to seek any medical care for the claimed disabilities until decades after service.  There appears to have been no psychiatric or mental treatment of any kind until January 2012.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis, which weighs against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Regarding the current diagnoses of alcohol and cocaine dependence, VA law provides that no compensation shall be paid if a disability is the result of a veteran's own willful misconduct, including the abuse of alcohol and drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301 (2014); see also VAOPGPREC 2-97.  The law precludes compensation for primary alcohol/drug abuse and disabilities and secondary disabilities that result from primary alcohol/drug abuse.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

Regarding the diagnosis of paranoid personality, personality disorders are not diseases or injuries within the meaning of VA law.  See 38 C.F.R. § 3.303, 4.9, 4.127 (2014).  Accordingly, service connection cannot be granted for paranoid personality.  

As there is no notation of psychiatric injury or disease during service, and no competent evidence relating a current psychiatric disorder to service, the Board concludes that service connection for an acquired psychiatric disability under the provisions of 38 C.F.R. § 3.303 is also not warranted. 

In concluding that service connection is not warranted for an acquired psychiatric disability, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III. TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this instance, service connection has been established for facial scars (30 percent) and painful scars associated with facial scars (20 percent), for a combined evaluation of 40 percent since May 12, 2014.  Although the Veteran's service-connected disabilities do not meet the threshold percentage requirement to establish eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a), it must still be determined whether his service-connected disabilities preclude him from engaging in substantially gainful employment on an extra-schedular basis.  38 C.F.R. § 4.16(b).  

Under this regulation, Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the criteria in 38 C.F.R. § 4.16(a), may receive extraschedular consideration under 38 C.F.R. § 4.16(b).  Specifically, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b). 

In order to grant TDIU on an extra-schedular basis, the record must reflect that circumstances, apart from nonservice-connected conditions, place the Veteran in a different position than other Veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disability, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment," in part, by noting the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975). 

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Id. 

A Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the Veteran.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2014). 

As the Board itself cannot assign an extra-schedular rating, including on the basis of TDIU, in the first instance; it must first specifically determine whether to refer a case to the Director of Compensation and Pension Service for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  38 C.F.R. § 4.16(b); See also Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.

In this case, the Veteran contends that he is entitled to a TDIU rating.  Specifically, stating in his September 2012 claim that he cannot be around lots of people.  

A November 2012 psychiatric DBQ found the Veteran had total occupational and social impairment entirely attributable to his delusions of persecution.  The examiner further noted "he is unable to sustain employment at this time."  A February 2015 DBQ of the Veteran's scars noted the Veteran's scars did not impact his ability to work.  

As the Veteran is only service connected for facial scars and painful scars associated with facial scars, and the November 2012 DBQ examiner attributed the Veteran's unemployability to a non-service connected condition, the Board finds that the evidence of record does not demonstrate that the Veteran's service-connected disabilities alone warrant referral to the Director of Compensation and Pension Service for an extra-schedular evaluation.  

In this case, the Board finds no further examination, to specifically include a combined-effects medical examination, is needed in order to evaluate this claim appropriately.  As noted above, the Veteran is service connected solely for disabilities pertaining to facial scars.  As such, the November 2012 DBQ examiner attributed the Veteran's unemployability to a nonservice connected condition, and the February 2015 DBQ examiner fully addressed the effects of the Veteran's service-connected disabilities on his employability, and there is no suggestion in the evidence that another medical examination would yield any further or different information on this matter. 

In summary, there is simply no persuasive, competent evidence of record to demonstrate that referral is necessary for consideration of whether the Veteran is unable to secure and maintain substantially gainful employment due to his service-connected disabilities alone.  For the reasons set forth above, the Veteran's service-connected disabilities have not been so severely disabling so as to warrant referral for extra-schedular consideration for a TDIU pursuant to 38 C.F.R. § 4.16(b).

While the Board is sympathetic to the Veteran, and regrets his current condition, unfortunately the claim for entitlement to a TDIU rating must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.






							[CONTINUED ON NEXT PAGE]
ORDER

Service connection for TBI residuals is denied.

Service connection for an acquired psychiatric disability, to include anger, drug abuse, and crowd avoidance, is denied. 

TDIU is denied. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


